J-S18038-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 KEVIN ANDREW SHENK                     :
                                        :
                   Appellant            :   No. 1321 MDA 2018

             Appeal from the PCRA Order Entered July 19, 2018
   In the Court of Common Pleas of Lancaster County Criminal Division at
                      No(s): CP-36-CR-0005517-2011

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 KEVIN ANDREW SHENK                     :
                                        :
                   Appellant            :   No. 1322 MDA 2018

             Appeal from the PCRA Order Entered July 19, 2018
   In the Court of Common Pleas of Lancaster County Criminal Division at
                      No(s): CP-36-CR-0005519-2011


BEFORE:   BOWES, J., NICHOLS, J., and STEVENS*, P.J.E.

MEMORANDUM BY STEVENS, P.J.E.:                      FILED APRIL 24, 2019

     Appellant, Kevin Andrew Shenk, appeals pro se from the July 19, 2018,

order entered in the Court of Common Pleas of Lancaster County dismissing

his serial petition filed under the Post Conviction Relief Act (“PCRA”), 42

Pa.C.S.A. §§ 9541-9546. After a careful review, we affirm.

     The relevant facts and procedural history are as follows:


____________________________________
* Former Justice specially assigned to the Superior Court.
J-S18038-19


           The Commonwealth charged Appellant with solicitation to
     commit statutory sexual assault, unlawful contact with a minor,
     corruption of a minor, and terroristic threats at case number
     5517-2011.1
     1 The terroristic threats charge was dismissed at a preliminary hearing.

           In addition, at case number 5519-2011, the Commonwealth
     alleged Appellant committed twenty-four counts of possession of
     child pornography. Prior to these two sets of charges being
     leveled, Appellant had entered a guilty plea to two sex offenses
     that transpired on different dates. However, the guilty plea and
     sentencing for those crimes occurred on the same date. Based on
     these prior convictions, Appellant was subject to a mandatory
     minimum sentence under 42 Pa.C.S.A. § 9718.2.
            The Commonwealth indicated that, if Appellant proceeded
     to trial, it would seek life imprisonment under its interpretation of
     the governing statute. The statute authorized life imprisonment
     for a third-time offender. Appellant, on the advice of counsel,
     entered a negotiated guilty plea. In exchange for Appellant’s plea,
     the Commonwealth agreed to a sentence of twenty-five to fifty
     years incarceration to be followed by eight years probation. The
     prison sentenced equaled the mandatory minimum for a second-
     time offender under [Section] 9718.2.             During the plea
     proceeding, Appellant was informed that if his sentences were run
     consecutively, he could be sentenced to a maximum of 1,311
     years imprisonment. The court thereafter, on July 12, 2012,
     accepted Appellant’s plea and sentenced Appellant to twenty-five
     to fifty years incarceration and eight years probation. Appellant
     filed a motion to withdraw [his guilty plea on January 3, 2013],
     which the court denied.2 Appellant did not file a direct appeal.
     2 The court further ordered a sexually violent predator assessment to
     be conducted by the Sexual Offenders Assessment Board.            This
     assessment was performed after the sentencing and an SVP hearing was
     conducted on April 23, 2013. The court found Appellant to be an SVP.
     This Court has previously upheld the jurisdiction of a court to hold a
     sexually violent predator hearing after sentencing.

Commonwealth v. Shenk, 664 MDA 2014, *1-4 (Pa.Super. filed 12/4/14)

(unpublished memorandum) (footnote and citation omitted).




                                      -2-
J-S18038-19


       On July 1, 2013, Appellant filed a timely pro se PCRA petition, and the

PCRA court appointed counsel, who filed an amended PCRA petition on

November 1, 2013.          Following a PCRA hearing, the PCRA court denied

Appellant’s PCRA petition, and Appellant filed a timely appeal to this Court.

On December 4, 2014, this Court affirmed the PCRA court’s denial of

Appellant’s first PCRA petition. Appellant did not file a petition for allowance

of appeal with our Supreme Court.

       On March 16, 2015, Appellant filed a second pro se PCRA petition, and

the PCRA court appointed counsel, who filed a petition seeking to withdraw

his representation, as well as a Turner/Finley1 no-merit letter. The PCRA

court permitted counsel to withdraw and denied Appellant’s PCRA petition.

Appellant did not file an appeal to this Court.

       On May 18, 2018, Appellant filed a third pro se PCRA petition, and on

June 26, 2018, the PCRA court provided Appellant with notice of its intent to

dismiss without an evidentiary hearing. By order entered on July 19, 2018,

the PCRA court dismissed Appellant’s PCRA petition, and Appellant filed a

timely pro se notice of appeal on August 10, 2018.2




____________________________________________


1 Commonwealth v. Turner, 518 Pa. 491, 544 A.2d 927 (1988);
Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988).

2 Appellant filed two separate notices of appeal, one for each lower court
docket number. However, this Court consolidated the appeals on October 15,
2018.

                                           -3-
J-S18038-19


      Preliminarily, we must determine whether Appellant’s instant PCRA

petition was timely filed. See Commonwealth v. Hutchins, 760 A.2d 50

(Pa.Super. 2000). In reviewing the propriety of the PCRA court’s dismissal of

Appellant’s petition, we are limited to determining whether the PCRA court’s

findings are supported by the record, and whether the order is free of legal

error. Commonwealth v. Allen, 557 Pa. 135, 732 A.2d 582 (1999).

      Pennsylvania law makes it clear that no court has jurisdiction to hear an

untimely PCRA petition. Commonwealth v. Robinson, 575 Pa. 500, 837

A.2d 1157 (2003). The PCRA provides that a PCRA petition, including a second

or subsequent petition, shall be filed within one year of the date the underlying

judgment becomes final. 42 Pa.C.S.A. § 9545(b)(1). A judgment is deemed

final “at the conclusion of direct review, including discretionary review in the

Supreme Court of the United States and the Supreme Court of Pennsylvania,

or at the expiration of the time for seeking review.” 42 Pa.C.S.A. § 9545(b)(3).

      The three statutory exceptions to the timeliness provisions in the PCRA

allow for very limited circumstances under which the late filing of a petition

will be excused. 42 Pa.C.S.A. § 9545(b)(1). To invoke an exception, a petition

must allege and the petitioner must prove:

      (i)      the failure to raise a claim previously was the result of
               interference    by    government     officials with    the
               presentation of the claim in violation of the Constitution
               or the law of this Commonwealth or the Constitution or
               law of the United States;
      (ii)     the facts upon which the claim is predicated were
               unknown to the petitioner and could not have been
               ascertained by the exercise of due diligence; or

                                      -4-
J-S18038-19


      (iii)    the right asserted is a constitutional right that was
               recognized by the Supreme Court of Pennsylvania after
               the time period provided in this section and has been held
               by that court to apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii).

      In the case at bar, after Appellant pled guilty to numerous charges, on

July 12, 2012, the trial court sentenced Appellant, and on April 23, 2013,

Appellant was deemed to be a sexually violent predator. Appellant did not file

a direct appeal to this Court, and, thus, his judgment of sentence became final

thirty days later on May 23, 2013. See Commonwealth v. Schrader, 141

A.3d 558, 561 (Pa.Super. 2016) (holding where the defendant pleads guilty

the judgment of sentence cannot become final until the sexually violent

predator determination is made); Pa.R.A.P. 903(a) (notice of appeal shall be

filed within thirty days after the entry of the order from which the appeal is

taken). Appellant’s current petition, filed on May 18, 2018, was clearly filed

more than one year of the date the underlying judgment became final.

Accordingly, the petition is facially untimely.

      Appellant does not recognize that his instant PCRA petition is untimely;

but rather, he asserts his petition has merit since his mandatory minimum

sentence is illegal under Commonwealth v. Hopkins, 632 Pa. 36, 117 A.3d

247 (2015), Commonwealth v. Wolfe, 636 Pa. 37, 140 A.3d 651 (2016),

and Commonwealth v. Blakney, 152 A.3d 1053 (Pa.Super. 2016).




                                      -5-
J-S18038-19


However, as indicated supra, the courts have no jurisdiction to address the

merits of an untimely PCRA petition.3

       In any event, assuming, arguendo, Appellant intended to invoke the

third timeliness exception, that the decisions cited supra satisfy the newly

recognized constitutional right exception to the PCRA’s time bar under

Subsection 9545(b)(1)(iii), such reliance would not satisfy the timeliness

exception.

       In Hopkins, supra, our Supreme Court held the mandatory minimum

sentence under 18 Pa.C.S.A. § 6317(a), pertaining to drug delivery in a school

zone, is unconstitutional under Alleyne.4         In Wolfe, supra, our Supreme

Court held that 42 Pa.C.S.A. § 9718, the statute providing a mandatory

minimum sentence for involuntary deviate sexual intercourse crimes, is

unconstitutional under Alleyne.           In Blakney, supra, this Court held 18

Pa.C.S.A. § 9781.4, failing to register, is unconstitutional under Alleyne.

       However, our Supreme Court has held that Alleyne does not apply

retroactively to collateral attacks upon mandatory minimum sentences



____________________________________________


3 See Commonwealth v. Miller, 102 A.3d 988, 995 (Pa.Super. 2014)
(“though not technically waivable, a legality of sentence claim may
nevertheless be lost should it be raised…in an untimely PCRA petition for which
no time-bar exception applies, thus depriving the court of jurisdiction over the
claim.”) (quotation marks and quotation omitted)).

4 Alleyne v. United States, 570 U.S. 99, 133 S.Ct. 2151 (2013) (holding any
fact that increases mandatory minimum sentence for a crime is considered an
element of the crime for fact-finder to find beyond reasonable doubt).

                                           -6-
J-S18038-19


advanced in PCRA proceedings. See Commonwealth v. Washington, 636

Pa. 301, 142 A.3d 810 (2016) (holding Alleyne does not apply retroactively

to cases pending on collateral review).      Moreover, since Alleyne is not

retroactive to cases pending on collateral review, the derivate cases applying

Alleyne are not retroactive. See Commonwealth v. Whitehawk, 146 A.3d

266 (Pa.Super. 2016) (holding Hopkins did not announce new constitutional

rule but merely applied Alleyne to a particular mandatory minimum statute,

and even if it had, neither U.S. Supreme Court nor Pennsylvania Supreme

Court has held Alleyne or Hopkins applies retroactively on collateral review).

Therefore, to the extent these cases are otherwise relevant to Appellant’s

case, Appellant has failed to satisfy the newly-recognized constitutional right

exception to the PCRA time-bar. See 42 Pa.C.S.A. § 9545(b)(1)(iii).

      Furthermore,   Appellant   suggests    his   sexually   violent   predator

designation is illegal under our Supreme Court’s decision in Commonwealth

v. Muniz, 640 Pa. 699, 164 A.3d 1189 (2017), which held that certain

registration provisions of Pennsylvania’s Sex Offender Registration and

Notification Act (SORNA) are punitive, and retroactive application thereof

violates the ex post facto clauses of the federal and Pennsylvania

constitutions, and this Court’s subsequent decision in Commonwealth v.

Butler, 173 A.3d 1212 (Pa.Super. 2017), which held that, in light of Muniz,

the process for designating an individual as a sexually violent predator under

SORNA is unconstitutional.    To the extent Appellant’s claim implicates the


                                     -7-
J-S18038-19


timeliness exception of Subsection 9545(b)(1)(iii), that the decisions in Muniz

and Butler satisfy the newly recognized constitutional right exception, such

reliance would not satisfy the timeliness exception.

       As this Court held in Commonwealth v. Murphy, 180 A.3d 402

(Pa.Super. 2018):

              [W]e acknowledge that this Court has declared that “Muniz
       created a substantive rule that retroactively applies in the
       collateral context.” Commonwealth v. Rivera-Figueroa, 174
       A.3d 674, 678 (Pa.Super. 2017). However, because [the
       petitioner’s] PCRA petition is untimely (unlike the petition at issue
       in Rivera-Figueroa), he must demonstrate that the Pennsylvania
       Supreme Court has held that Muniz applies retroactively in order
       to satisfy [sub]section 9545(b)(1)(iii). Because at this time, no
       such holding has been issued by our Supreme Court, [the
       petitioner] cannot rely on Muniz to meet th[e third] timeliness
       exception.

Murphy, 180 A.3d at 405-06 (citation omitted).

       In other words, this Court concluded that the holding in Muniz does not

apply at this point to untimely-filed PCRA petitions.     See Murphy, supra.

Additionally, our Supreme Court has not held that our decision in Butler

applies retroactively, even if Butler could be construed as creating a new

constitutional right.5

____________________________________________


5Appellant also suggests his sentence is illegal in light of Commonwealth v.
Helsel, 53 A.3d 906 (Pa.Super. 2012), which held that where a defendant is
sentenced at the same time for two triggering sex offenses, those crimes
count as one conviction for purposes of Section 9718.2. Assuming, arguendo,
Appellant raised this claim in relation to one of the timeliness exceptions, we
note that a petitioner seeking relief pursuant to a timeliness exception must
adhere to the additional requirement of filing a petition within the time limits



                                           -8-
J-S18038-19


          Accordingly, for all of the foregoing reasons, we conclude Appellant’s

instant PCRA petition was untimely filed, and he has not pled and proven his

entitlement to one of the timeliness exceptions. Thus, he is not entitled to

relief.

          Affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/24/2019




____________________________________________


of Section 9545(b)(2), which was amended effective December 24, 2018, to
extend the time for filing from sixty days of the date the claim could have
been presented to one year. This Court filed Helsel on September 14, 2012,
and thus, Appellant’s petition, which was filed on May 18, 2018, clearly does
not meet the initial threshold under Section 9545(b)(2).

                                           -9-